DETAILED ACTION

Claim Status
	This is the first action on the merits. Claims 1-16 are currently pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following minor informalities:
in line 5 of claim 1, “hypotheses” appears as if it should read “hypothesis” or equivalent; and
in claim 1, it appears there should be a semicolon after the limitation “verifying the deletion hypothesis in the external central computer”.
Appropriate correction is required.

Claim 16 is objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim should refer to other claims in the alternative only. See MPEP § 608.01(n). For example, claim 16 recites “A non-transitory computer-readable storage medium for in the devices of claims 12 and 15”. For the purpose of examination below, the examiner interprets claim 16 to read “A non-transitory computer-readable storage medium for in the device of claim 12”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3, 6, 9, 11, and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Wheeler (US 2018/0188045 A1), in view of Moore (US 2019/0017842 A1).

	Regarding claim 1, Wheeler discloses a method for updating a map of a surrounding area which is used in the control of a transportation vehicle (In paragraph [0026], Wheeler discloses maintaining high definition (HD) maps containing up to date information using high precision, where the HD maps may be used by autonomous vehicles to safely navigate to their destinations without human input or with limited human input), the method comprising:
developing a deletion hypothesis by the transportation vehicle in response to the transportation vehicle unsuccessfully detecting a landmark recorded in the map of the surrounding area using sensors (In paragraph [0091], Wheeler discloses that the vehicle 150 may determine that there is a mismatch if the location data and the geometric shape data of an object detected by the vehicle (or an object on the map) does not match the location data and geometric shape data of any object on the map (or any object detected by the vehicle) and create a mismatch record, where a mismatch record may correspond to a particular represented object in the landmark map stored in the local HD map store 275 that is determined not to match any detected object (referred to as “an unverified represented object”));
transmitting the deletion hypothesis to an external central computer (In paragraph [0096], Wheeler discloses that the vehicle 150 may send raw sensor data used when creating a mismatch record along with the mismatch record to the online HD map system 110; see also paragraph [0030], where Wheeler discloses that the online HD map system 110 may be implemented as a distributed computing system, for example, a cloud based service);
verifying the deletion hypothesis in the external central computer (In paragraphs [0103-0105], Wheeler discloses that the confidence value associated with a landmark can be decreased corresponding to one or more mismatch records, where if the confidence value is below a threshold confidence value, the HD map system 110 verifies the corresponding landmark object to determine a set of changes to the HD map 510 such as determining whether an existing landmark object should be removed, and where the HD map system 110 may analyze raw sensor data collected related to the particular landmark object and the landmark object as represented in the HD map 110 to verify whether the landmark object as presented in the HD map 110 is accurate or should be updated, or may notify a human reviewer for verification); and
deleting the landmark from the map of the surrounding area in accordance with the deletion hypothesis in response to verification of the deletion hypothesis (In paragraph [0107], Wheeler discloses that the HD map system 110 applies the set of changes to the HD map 510 to update the map, for example, by removing an existing landmark object according to the set of changes).
Wheeler does not explicitly disclose recording information relating to a visibility range for the landmark in the map of the surrounding area, the information indicating a range within which the landmark is visible from a road.
However, Moore teaches recording information relating to a visibility range for the landmark in the map of the surrounding area, the information indicating a range within which the landmark is visible from a road (In paragraph [0016], Moore teaches that the system stores data about the visibility of individual POIs (points of interest) [landmarks], for example, the system may store a visibility map of the visibility of each POI within a region including data about locations from which a POI is visible, distances at which the POI is visible, portions of the POI that are visible from different locations, headings in which a POI is visible, descriptions related to the POI, etc.).
Moore is considered to be analogous to the claimed invention in that they both pertain to visibility maps of points of interest. It would be obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Moore with the method of Wheeler, where data about locations from which a POI is visible are defined and recorded as suggested by Moore in paragraph [0016]. This may be advantageous in that, for example, the locations where it is expected that the sensors are able to detect the landmark are more clearly defined.

Regarding claim 3, Moore further teaches wherein the visibility range is recorded in the map of the surrounding area by indicating the roadway segments of a roadway on which the transportation vehicle is travelling from which the landmark is detectable (In paragraphs [0017] and [0030], Moore teaches road bins, which store data in relation to a geographic location such as a geofence around a portion of a road segment on a map, where road bin store 160 stores data that associates road bins with POIs that are visible from locations within geographic areas corresponding to those road bins).

Regarding claim 6, Moore further teaches wherein the visibility range is indicated separately for the different traffic lanes of a roadway (In paragraph [0030], Moore teaches that road bin store 160 may include multiple road bins with similar or overlapping boundaries, for example, a two-way road with an eastbound direction and a westbound direction may have separate road bins associated with the eastbound and westbound headings in which vehicles travel along the road [visibility range is indicated separately for traffic lanes with different headings/travel direction]).

Regarding claim 9, Wheeler further discloses wherein, to verify the deletion hypothesis, a request is transmitted from the external central computer to a number of further transportation vehicles which are located in the area in which the landmark concerned is located, the further transportation vehicles then attempting for their part to detect the landmark concerned using sensors and transmitting a report relating to the result of the attempt back to the external central computer (In paragraph [0095], Wheeler discloses that the online HD map system 100 [external central computer] may send requests for verification records to vehicles 150 based on summaries received from the vehicles 150, for example, the online HD map system 100 analyzes one or more summaries received from one or more vehicles to identify one or more verification records and sends a request for the identified verification records to corresponding vehicle(s) that create the identified verification records, where the one or more vehicles may be located in a particular geographic region).

Regarding claim 11, Wheeler discloses a device for use in the control of a transportation vehicle which updates a map of a surrounding area of the transportation vehicle (In paragraph [0036], Wheeler discloses that a vehicle 150 includes a vehicle computing system 120), the device comprising:
at least one computing device to configured to evaluate data for the detection of a landmark using sensors, to develop a deletion hypothesis in response to a failure to detect the landmark using sensors, and to evaluate a map of the surrounding area for the detection of the landmark using sensors (In paragraph [0091], Wheeler discloses that the vehicle 150 may determine that there is a mismatch if the location data and the geometric shape data of an object detected by the vehicle (or an object on the map) does not match the location data and geometric shape data of any object on the map (or any object detected by the vehicle) and create a mismatch record, where a mismatch record may correspond to a particular represented object in the landmark map stored in the local HD map store 275 that is determined not to match any detected object (referred to as “an unverified represented object”)).
Wheeler does not explicitly disclose wherein, during the evaluation of the map of the surrounding area, the at least one computing device evaluates the information relating to the visibility range for the landmark to be detected which is recorded in the map of the surrounding area.
However, Moore taches wherein, during the evaluation of the map of the surrounding area, the at least one computing device evaluates the information relating to the visibility range for the landmark to be detected which is recorded in the map of the surrounding area (In paragraph [0028], Moore teaches a visibility map generator 150 to generates visibility maps for POIs and stores the visibility maps in map data store 140 based on, for example, images or video captured by a camera on a vehicle as it moves within the region).

Regarding claim 14, Wheeler further discloses a transportation vehicle, comprising the device of claim 11 (In paragraph [0036], Wheeler discloses that a vehicle 150 includes a vehicle computing system 120).

Regarding claim 15, Wheeler further discloses a device for updating a map of a surrounding area of transportation vehicle in a central computer of the method of claim 1, the device comprising at least one computing device configured to update a map of the surrounding area (In paragraph [0030], Wheeler discloses that the online HD map system 110 may be implemented as a distributed computing system, for example, a cloud based service; in paragraph [0107], Wheeler discloses that the HD map system 110 applies the set of changes to the HD map 510 to update the map).
Wheeler does not explicitly disclose the device comprising at least one computing device configured to record information relating to a visibility range for a landmark in the map of the surrounding area, the information indicating the range within which the landmark is visible from a road.
However, Moore further teaches at least one computing device configured to record information relating to a visibility range for a landmark in the map of the surrounding area, the information indicating the range within which the landmark is visible from a road (In paragraph [0028], Moore teaches a visibility map generator 150 to generates visibility maps for POIs and stores the visibility maps in map data store 140 based on, for example, images or video captured by a camera on a vehicle as it moves within the region).

Regarding claim 16, Moore further teaches storing a map of the surrounding area including information relating to a visibility range for a landmark, wherein the information indicates the range within which the landmark is visible from a road. (In paragraph [0016], Moore teaches that the system stores data about the visibility of individual POIs (points of interest) [landmarks], for example, the system may store a visibility map of the visibility of each POI within a region including data about locations from which a POI is visible, distances at which the POI is visible, portions of the POI that are visible from different locations, headings in which a POI is visible, descriptions related to the POI, etc.).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Wheeler (US 2018/0188045 A1) and Moore (US 2019/0017842 A1), in view of Chao (US 2013/0238234 A1).
The combination of Wheeler and Moore does not explicitly disclose wherein the visibility range is recorded in the map of the surrounding area by indicating circle segments of a circle in a center of which the landmark is positioned.
However, Chao teaches wherein the visibility range is recorded in the map of the surrounding area by indicating circle segments of a circle in a center of which the landmark is positioned (In paragraphs [0066-0067] and [0070], Chao teaches determining a plurality of vectors emanating from a POI representing lines of sight from the POI and calculating an area on the map representative of the visibility map based on the plurality of vectors, where the visibility map may be further refined by truncating the plurality of vectors to be not longer than a predetermined threshold, for example, truncating the visibility maps by a uniform radius threshold distance around a POI; the examiner understands defining an area with a uniform radius from the POI to at least indicate “a circle in a center of which the landmark is positioned” where a plurality of vectors must at least indicate “circle segments of the circle” [segments between the plurality of vectors]).
Chao is considered to be analogous to the claimed invention in that they both pertain to visibility maps of points of interest. It would be obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Chao with the method as disclosed by the combination of Wheeler and Moore, where the predetermined threshold may represent a distance away from the POI, which may be representative of a camera's inability to clearly identify objects from a far enough distance, as suggested by Chao in paragraph [0070]. Its implementation would be advantageous, for example, in that the region of visibility for the landmark can be more accurately recorded, where only distances where the sensor can clearly identify the landmark are included.

Claims 7 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Wheeler (US 2018/0188045 A1) and Moore (US 2019/0017842 A1), in view of Hamperl (US 2021/0003420 A1).

Regarding claim 7, the combination of Wheeler and Moore does not explicitly disclose wherein a temporary concealment of landmarks by obstacles is detected and wherein the detection of landmarks using sensors is suspended on those roadway sections on which an obstacle is recognized by which a line of sight to such landmarks is blocked.
However, Hamperl teaches wherein a temporary concealment of landmarks by obstacles is detected and wherein the detection of landmarks using sensors is suspended on those roadway sections on which an obstacle is recognized by which a line of sight to such landmarks is blocked (In paragraphs [0029-0030], Hamperl teaches recognizing concealment of an object and not reducing the confidence value of the respective object if the object is concealed, wherein the examiner understands that not reducing the confidence value of a concealed object is equivalent to suspending the detection of concealed landmarks for the purpose of updating the map).
Hamperl is considered to be analogous to the claimed invention in that they both pertain to updating a digital map and determining the concealment of an object in sensor data. It would be obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to implement not reducing the confidence value of a respective object if the object is determined to be concealed as taught by Hamperl with the method as disclosed by the combination of Wheeler and Moore, where doing so prevents “falsification of the confidence value, since some objects may often be concealed on a road with heavy traffic flow, and these would therefore have an excessively low confidence value” as suggested by Hamperl in paragraph [0038]. This is advantageous in that its implementation improves the accuracy of map data.

Regarding claim 12, the combination of Wheeler and Moore does not explicitly disclose wherein the computing device evaluates the data from environment sensors to determine whether landmarks are temporarily concealed by obstacles, and suspends the detection of landmarks using sensors on those roadway sections on which an obstacle by which a line of sight to such landmarks is blocked is identified through the detection using sensors.
However, Hamperl teaches wherein the computing device evaluates the data from environment sensors to determine whether landmarks are temporarily concealed by obstacles, and suspends the detection of landmarks using sensors on those roadway sections on which an obstacle by which a line of sight to such landmarks is blocked is identified through the detection using sensors (In paragraphs [0029-0030], Hamperl teaches recognizing concealment of an object and not reducing the confidence value of the respective object if the object is concealed, wherein the examiner understands that not reducing the confidence value of a concealed object is equivalent to suspending the detection of concealed landmarks for the purpose of updating the map).
Hamperl is considered to be analogous to the claimed invention in that they both pertain to updating a digital map and determining the concealment of an object in sensor data. It would be obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to implement not reducing the confidence value of a respective object if the object is determined to be concealed as taught by Hamperl with the device as disclosed by the combination of Wheeler and Moore, where doing so prevents “falsification of the confidence value, since some objects may often be concealed on a road with heavy traffic flow, and these would therefore have an excessively low confidence value” as suggested by Hamperl in paragraph [0038]. This is advantageous in that its implementation improves the accuracy of map data.

Claims 8, 10, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Wheeler (US 2018/0188045 A1) and Moore (US 2019/0017842 A1), in view of Kang (US 2021/0097103 A1).

	Regarding claim 8, the combination of Wheeler and Moore does not explicitly disclose wherein a multiple, successive detection of the landmark is performed to corroborate the deletion hypothesis, wherein, for the multiple, successive detection of the landmark, a minimum driving distance is predefined which the transportation vehicle must have travelled before the transportation vehicle attempts the next detection of the landmark.
	However, Kang teaches wherein a multiple, successive detection of the landmark is performed to corroborate the deletion hypothesis (In paragraphs [0059-0060], Kang teaches that for determining a POI change, a number “m” of anterior images and number “n” of posterior images of the target location can be selected, which must include “at least an anterior image and a posterior image based on the photographing timing”; in paragraph [0063], Kang teaches that “the cloud sever 110 may perform descriptor-based matching on each of the pair of same direction images, may determine that there is no POI change if the matching for the pair of same direction images is successful, and may determine that a POI change is present if the matching for the pair of same direction images fails”), wherein, for the multiple, successive detection of the landmark, a minimum driving distance is predefined which the transportation vehicle must have travelled before the transportation vehicle attempts the next detection of the landmark (In paragraph [0040], Kang teaches that the mapping robot 120 may photograph a surrounding area at specific intervals (e.g., a 1-second interval while moving 1 m/sec)).
	Kang is considered to be analogous to the claimed invention in that they both pertain to verifying the change of a point of interest. It would be obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to implement detecting the landmark at specific intervals as taught by Kang with the method as disclosed by the combination of Wheeler and Moore, where doing so, for example, limits the amount of processing which needs to be performed, as a constant stream of data does not need to be analyzed, improving the efficiency of performing the method.

	Regarding claim 10, Wheeler further discloses wherein the deletion hypothesis is verified in response to a sufficient certainty existing that the deletion hypothesis is correct through statistical evaluation of the reports on the results of the attempt (In paragraphs [0103-0105], Wheeler discloses that the confidence value associated with a landmark can be decreased corresponding to one or more mismatch records, where if the confidence value is below a threshold confidence value, the HD map system 110 verifies the corresponding landmark object to determine a set of changes to the HD map 510 such as determining whether an existing landmark object should be removed).

	Regarding claim 13, The combination of Wheeler and Moore does not explicitly disclose wherein the at least one computing unit performs multiple, successive detections of the landmark to corroborate the deletion hypothesis, wherein, for the multiple, successive detections of the landmark, a minimum driving distance is predefined which the transportation vehicle must have travelled before the transportation vehicle attempts the next detection of the landmark.
	However, Kang teaches wherein the at least one computing unit performs multiple, successive detections of the landmark to corroborate the deletion hypothesis, (In paragraphs [0059-0060], Kang teaches that for determining a POI change, a number “m” of anterior images and number “n” of posterior images of the target location can be selected, which must include “at least an anterior image and a posterior image based on the photographing timing”; in paragraph [0063], Kang teaches that “the cloud sever 110 may perform descriptor-based matching on each of the pair of same direction images, may determine that there is no POI change if the matching for the pair of same direction images is successful, and may determine that a POI change is present if the matching for the pair of same direction images fails”), wherein, for the multiple, successive detections of the landmark, a minimum driving distance is predefined which the transportation vehicle must have travelled before the transportation vehicle attempts the next detection of the landmark (In paragraph [0040], Kang teaches that the mapping robot 120 may photograph a surrounding area at specific intervals (e.g., a 1-second interval while moving 1 m/sec)).
	Kang is considered to be analogous to the claimed invention in that they both pertain to verifying the change of a point of interest. It would be obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to implement detecting the landmark at specific intervals as taught by Kang with the device as disclosed by the combination of Wheeler and Moore, where doing so, for example, limits the amount of processing which needs to be performed, as a constant stream of data does not need to be analyzed, improving the efficiency of performing the method.

Allowable Subject Matter
Claims 4 and 5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Lee (US 2020/0249032 A1) teaches updating high definition maps for autonomous driving, including deleting landmarks.
Zhang (US 2018/0137742 A1) teaches storing POI information for a road, distinct for different forward directions.
Chao 652 (US 2016/0234652 A1) teaches confirming the presence or absence of a POI based on crowdsourcing POI detections over a time period.
Reynertson (US 2016/0117348 A1) teaches updating points of interest in a database in response to confirmations and rejections of potential point of interest images.
Kraut (US 2012/0230550 A1) teaches creating a list of all other landmarks that are visible when an ungrouped landmark is visible.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Harrison Heflin whose telephone number is (571)272-5629. The examiner can normally be reached Monday - Friday, 9:30AM - 6:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on 571-272-7298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HARRISON HEFLIN/Examiner, Art Unit 3665                                                                                                                                                                                                        
/HUNTER B LONSBERRY/Supervisory Patent Examiner, Art Unit 3665